EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A wide range of medical procedures involve placing objects, such as sensors, tubes, catheters, dispensing devices, and implants, within the body. Real-time imaging methods are often used to assist doctors in visualizing the object and its surroundings during these procedures. In most situations, however, real-time three-dimensional imaging is not possible or desirable. As a result, systems for obtaining real-time spatial coordinates of the internal object are often utilized.  
The present invention solves the above-described problem in the prior art, by inserting a probe having a location sensor into a body cavity, mapping multiple positions within respective regions of the body cavity. The method is further carried out in response to multiple location measurements received from the location sensor, so as to generate respective mapped regions of the body cavity, constructing, using the location measurements, a simulated 3-dimensional surface of the body cavity, delineating, by rotating the simulated 3-dimensional surface about an axis, one or more unmapped 
The prior art fails to teach or suggest an apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.
Claim 8: “a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.
Claim 15: “a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Branham et al. (U.S. Patent 5,687,737) – Branham teaches an optimal electrophysiologic mapping system for map-directed arrhythmia surgery and cardiac research allows rapid and accurate interpretation of cardiac activation sequences. The system can display activation or potential distribution data on an anatomically accurate 3-D model of the heart and allows fast, interactive control of viewing characteristics, including control of which cardiac surfaces are displayed, control of virtual lighting, rotational control of the displayed image, etc. The system employs two computer programs, GETPIC3 and MAP3, and runs on a Silicon Graphics workstation capable of rapid graphics calculations and displays. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.

Harlev et al. (U.S. Patent Application 2012/0184863 A1) – Harlev teaches invention relates to the determination and/or representation of physiological information relating to a heart surface.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.

Preiss et al. (U.S. Patent Application 2007/0049817 A1) – Preiss teaches Systems and methods are provided for registering maps with images, involving segmentation of three-dimensional images and registration of images with an electro-anatomical map using physiological or functional information in the maps and the images, rather than using only location information. A typical application of the invention involves registration of an electro-anatomical map of the heart with a preacquired or real-time three-dimensional image. Features such as scar tissue in the heart, which typically exhibits lower voltage than healthy tissue in the electro-anatomical map, can be localized and accurately delineated on the three-dimensional image and map.

“a final active current location step, wherein the processor stores current data and location data from the reference frame correlation step, the ablator patch compensation step, the active current location patch calibration step, the patch compensation step, the current projection step and the temporal adjustment step and generates at least one matrix relating stored current and location data” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793